Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s amended claims filed May 19, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2010/0302190 by Yeh.
Regarding claim 17, Yeh discloses an assembly (abstract; fig. 1, 2) comprising: at least one computer simulation controller (fig. 2-3; para. 27-29; 20, 22 – see the operation of the keyboard via touchpads 20 and 22; para. 11-13); at least one touchpad supported by the computer simulation controller (fig. 2-3; para. 27-29; 20, 22 – see the operation of the keyboard via touchpads 20 and 22; para. 11-13); and at least one computer storage comprising instructions executable by at least one processor to (para. 26; fig. 1 – see the circuitry and programming that enables the operations that are describes): present alpha-numeric characters on a display responsive to touch input on the touchpad (fig. 3 – see the presentation of characters on the display based on touch inputs, e.g. the presented keyboard); and present predicted alpha-numeric characters on the display based at least in part on the alpha-numeric characters presented on the display responsive to the touch input on the touchpad (fig. 3 – see the highlighted characters that are presented in as to be selected and entered.  Examiner notes 
Regarding claim 19, Yeh discloses wherein the processor is embodied in the computer simulation controller (para. 26; fig. 1; see the hardware within the controller.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2010/0302190 by Yeh and further in view of U.S. Publication 2018/0210874 by Fuxman.
Regarding claim 9, Yeh discloses a method comprising: receiving, from a computer simulation controller, a touch signal (fig. 2-3; para. 27-29; 20, 22 – see the operation of the keyboard via touchpads 20 and 22; para. 11-13 – see game controller operation); responsive to the touch signal indicating a first pressure, moving a cursor on a display (fig. 3, para. 28-29 – see moving the user’s fingers over the touchpads to select characters); responsive to the touch signal indicating a second pressure greater than the first pressure, establishing at least a first letter; and presenting the first letter on the display (fig. 3; para. 28-29 – see entering keyboard presses via the touchpad “accomplished as typing on the virtual keyboard.” Examiner noting that this type of operation indicates an increase in pressure being recognized like a traditional press of a physical keyboard.).
Yeh is silent regarding presenting the first letter at least in part using heat map statistics.  Fuxman teaches presenting the first letter at least in part using heat map statistics (para. 52-54 – see presenting suggested words based on usage statistics.)  Examiner notes that the broadest reasonable 
Regarding claim 10, Fuxman teaches the method of Claim 9, comprising: inputting the first letter to at least a first neural network (NN); and presenting on the display at least a first predicted letter generated by the first NN (para. 25, 52-54 – see the presentation of the first predicted letter as part of the suggested message).
Regarding claim 11, Fuxman teaches the method of Claim 10, comprising: presenting on the display at least a sequence of predicted letters comprising the first predicted letter generated by the first NN (para. 25, 52-54 – see the presentation of the sequence of letters as part of the suggested message).
Regarding claim 15, Fuxman teaches the method of Claim 10, comprising: inputting the first NN words previously input to the computer simulation controller usable by the first NN to generate the first predicted letter (para. 25, 52-54 – see the presentation of the letters based on sample data).
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh and further in view of U.S. Publication 2018/0267761 by Aurongzeb.
Regarding claims 18 and 20, Yeh is silent wherein the processor is embodied in a computer simulation console configured for communicating with the computer simulation controller.  Aurongzeb teaches console based control of the text input for a gaming system (fig. 2, para. 26 – a CPU that handles touch inputs on the console side.)  Because the references are from a similar art and concerned with a .
Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 17 have been fully considered but they are not persuasive. Applicant argues that claim 17 presents limitations that are outside of the scope of prior filed claim 1.  Examiner disagrees with Applicant’s assertion and notes that claim 17 is broadly drafted and the typing operation mapped to claim 1 anticipates claim 17.  The limitations that Applicant disputes are “present alpha-numeric characters on a display responsive to touch input on the touchpad; and present predicted alpha-numeric characters on the display based at least in part on the alpha-numeric characters presented on the display responsive to the touch input on the touchpad.”  These steps are mere presentation and the first and second alpha-numeric characters being merely “based at least in part on” each other. Presentation of a keyboard with possible letters for entry and presentation of a keyboard with a highlighted key that is to be entered or a key meets these two steps.  Applicant’s interpretation of the claims appears to include steps or actions that are not explicitly required by the claims.  Applicant’s reading of the claims would require added steps such as selecting an alpha-numeric character for entry by a user via a touch input and somehow basing the predicted alpha-numeric character on that affirmative selection by a user.  However, no such steps are part of the claims and 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/PETER J IANNUZZI/              Examiner, Art Unit 3715 

/James S. McClellan/               Primary Examiner, Art Unit 3715